Citation Nr: 0820501	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  03-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected post-operative residuals of 
osteomyelitis of the left arm.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1959 and from April 1961 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

Following the veteran's testimony before a Veterans Law Judge 
(VLJ) in a hearing at the RO in November 2004, the Board 
remanded the case back to the RO for further development of 
the record in February 2005.  

In January 2008, the veteran was notified that the VLJ who 
conducted his hearing in November 2004 was no longer employed 
at the Board.  The veteran was given an opportunity to 
request an additional hearing before another VLJ.  

In response, the veteran indicated that he wished to appear 
before a VLJ at the Board in Washington, DC.  He was 
scheduled for a hearing in May 2008, but failed to report for 
that hearing or provide an explanation.  Consequently, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2007).  



FINDINGS OF FACT

1.  The service-connected PTSD currently is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment, with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The service-connected left arm osteomyelitis during is 
shown to be productive of a disability picture no greater 
than inactive osteomyelitis following repeated episodes 
without evidence of active infection in the past 5 years.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial 50 percent 
evaluation, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left arm 
osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a including Diagnostic Code 5000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

In this regard, the Board notes that in an April 2003 
statement, the veteran indicated that he was treated by a 
Doctor Yates who performed his operation at the Wesley Long 
Hospital.  He had attempted to retrieve the records of such 
treatment but was notified that they were no longer 
available.  No further efforts to obtain such records are 
therefore necessary.  See generally Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records), 
quoting Porter v.Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in May 2001 and February 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed April 2002 rating decision.  
However, the RO readjudicated the appeal in a September 2005 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by the VCAA letters 
is not prejudicial in this case.  The veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed April 2002 
rating decision, in which service connection for his 
disabilities was granted.  Id.  

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


A.	PTSD

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned the 
current 30 percent evaluation in April 2002.  

From November 2000 to October 2001, the veteran was seen 
several times by VA for treatment for his PTSD.  

During an October 2001 VA examination, the veteran complained 
of sleep disturbance with interrupted sleep and nightmares 
three to four times a week, intrusive thoughts, anxiety, 
avoidance of crowds, sporadic temper, flashbacks (one to two 
times per week) and exaggerated startle response.  He 
reported these symptoms seemed to be getting worse.  He 
avoided TV programs about the Vietnam War.  He denied a 
history of suicide attempts or panic attacks; he did have 
episodes of prolonged anxiety.  

The veteran reported his military stressors, including one 
incident in Vietnam where his unit was ambushed in Laos.  He 
reported their Vietnamese scout was hit with a round in the 
forehead which left a hole "the size of a baseball right in 
his forehead."  He often thought about that image.  

On examination, the veteran's mood was noted to be tense.  He 
was diagnosed with PTSD.  The examiner noted the veteran's 
exposure to traumatic events in service and his reported PTSD 
symptoms and commented that the veteran's PTSD appeared with 
work and social activities and caused stress.  

The examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 60 and commented the veteran had 
moderate PTSD symptoms and difficulty in social and 
occupational functioning.  

During a July 2003 VA examination, the veteran reported that 
his previously described PTSD symptoms were becoming worse.  
He was having violent dreams, with nightmares four to five 
times a week and flashbacks twice a week with intrusive 
thoughts.  He had exaggerated startle response and was 
hypervigilant.  He was uncomfortable in crowds and short 
tempered, but no history of panic attacks; he had overdosed 
once without being hospitalized.  He had few friends and 
limited recreational and leisure pursuits.  

On examination, his diagnosed PTSD was confirmed.  The 
examiner assigned the veteran a GAF score of 53 and commented 
that the veteran had some impairment of interpersonal 
relations, few friends, chronic sleep impairment and 
difficulty in establishing and maintaining close 
relationships.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture more 
nearly approximates that of PTSD causing occupational and 
social impairment and manifested by reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships as contemplated by a 
50 percent evaluation under Diagnostic Code 9411.  See 38 
C.F.R. § 4.130.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus an evaluation in excess of 50 percent is not 
warranted.  

The Board does note that the veteran was scheduled for an 
additional VA examination in June 2005 to determine the 
current level of disablement of his PTSD.  It is well 
established that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Insofar as the veteran failed to report for the 
scheduled examination, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  

Accordingly, his claim is evaluated on the evidence of 
record.  Overall, the evidence of record supports the 
assignment of a 50 percent rating, but not higher, for the 
service-connected PTSD.  


B.	Left arm osteomyelitis

The RO granted service connection for left arm osteomyelitis 
and assigned a 10 percent evaluation in April 2002.  This 
evaluation has remained in effect since that time.  

During a March 2001 VA examination, the examiner noted the 
history of the veteran's left arm disorder.  He had surgical 
intervention in 1988 to remove a tender fibrous nodular 
growth which had occurred at the inferior edge of the 
surgical scar.  He complained of sporadic pain in the left 
arm scar that occurred about 2-3 times per year.  The pain 
was not associated with any particular activity and was 
described as a throbbing pain which was relieved by taking 
Aspirin.  

On examination, the veteran had a 9 cm long depressed scar 
that was 4 cm wide and 2.5 cm deep at the hyperpigmented 
upper aspect of the scar.  It was non-tender, and he had full 
range of motion about the left shoulder.  

The results of a March 2001 VA x-ray of the left humerus 
showed findings of old trauma of the mid shaft of the humerus 
and/or osteomyelitis.  There was no acute bony process 
identified.  There was a soft tissue defect noted of the mid 
shaft of the humerus.  Otherwise, the views of the humerus 
were unremarkable.  

During a July 2003 VA examination, the veteran was noted to 
have a history of osteomyelitis of his left humerus.  The 
veteran continued to have problems with the left upper arm.  
He complained of a constant pain in his arm and could only do 
about 15-20 minutes of work before the pain set in.  

The veteran had decreased strength in his arm and decreased 
grip strength in his hand.  He took Advil 2-3 times per day 
for his orthopedic problems, including his left arm 
disability.  

An examination of the arm showed a scar as described in the 
March 2001 examination report.  He had full range of motion 
at the shoulder and at the elbow.  The veteran complained of 
minimal discomfort with the full range of motion.  

The strength at the elbow using the biceps and the triceps 
was about 3/4 of full capacity.  His sensation over the arm was 
normal.  Grip strength was also 3/4 of full capacity.  There 
was normal perception of light touch over the entire upper 
extremity.  

The veteran was diagnosed with osteomyelitis of the left 
humerus, status post surgical debridement with residuals.  

The veteran's left arm osteomyelitis has been evaluated under 
38 C.F.R. §§ 4.71a and 4.118, including diagnostic codes 5000 
and 7805 (2007).  Diagnostic Code 7805 provides that scars 
will be evaluated on limitation of function of the affected 
part.  

Under Diagnostic Code 5000, a 10 percent evaluation is 
assigned for inactive osteomyelitis following repeated 
episodes without evidence of active infection in the past 5 
years.  

A 20 percent evaluation is assigned for osteomyelitis with 
discharging sinus or other evidence of active infection 
within the past 5 years.  

A 30 percent evaluation is assigned for osteomyelitis with 
definite involucrum or sequestrum, with or without 
discharging sinus.  

A 60 percent evaluation is assigned for frequent episodes of 
osteomyelitis with constitutional symptoms.  

A 100 percent evaluation is assigned for osteomyelitis of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability 
and debility, anemia, amyloid liver changes or other 
continuous constitutional symptoms.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability to be no 
greater than inactive osteomyelitis following repeated 
episodes without evidence of active infection in the past 5 
years as contemplated by the already assigned 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, including diagnostic code 
5000 (2007).  

As the veteran is not shown to have evidence of any recent 
activity due to osteomyelitis, an evaluation in excess of 10 
percent is not warranted.  Thus, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his left arm osteomyelitis and this claim must 
be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim(s).  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial rating in excess of 10 percent for the service-
connected post-operative residuals of osteomyelitis of the 
left arm is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


